NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHET’S SI'IOES, INC.,
Plor,intiff-Appellee,
V.
SIDNEY KASTNER,
Defendan.t-Appellant.
2010-1555
Appea1 from the United States District C0urt for the
District of Verrnont in case no. 08-CV-0197, Senior Judge
J. GarVan Murtha.
ON MOTION
Bef0re LINN, Circuit Ju,dge.
0 R D E R
Sidney Kastner moves to remand this case to the
United States District Court for the District of Vermont
with instructions that the district court "identify fully
specific ‘prior art’ on which its decision granting summary
judgment of non-infringement to Chet’s Shoes, Inc. is
based." Chet’s Shoes, Inc. opposes

CI-]ETS SHOES V. KASTNER 2
This court denies the motion without prejudice to the
parties raising the issues in their briefs, if appropriate.
Acoordingly,
IT IS ORDERED THAT:
(1) The motion is denied without prejudice.
(2) Sydney Kastner’s brief is due within 30 days of
the date of filing of this 0rder.
FoR THE CoURT
 0 2  /s/ Jan H0rbaly
Date J an Horba1y -
C1erk
ccc Donald W. Ni1es, Esq.
Wa1ter D. Ames, Esq. ruin
, 0R
820 ” °m°?‘éE'»E°Ff¢t’¢5'¢»*¢'1?rF
FEB 02 2011
.IANlDRBALY
am